DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on July 3, 2019 in which claims 1-20 are presented for examination.

Claim Objections
Claims 1, 2 are objected to because of the following informalities: 
Claim 1 recites “each vent panel”, which could read as -- each of at least one fluid circulating vent panels --, as previously recited in claim 1, since it appears that “each vent panel” and “at least one fluid circulating vent panels” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claim 2 recites “a plurality of the vent panels”, which could read as – a plurality of fluid circulating vent panels --, as recited in claim 1, since it appears that “a plurality of the vent panels” are part of the “at least one fluid circulating vent panels”, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claim 2 recites “each vent panel”, which could read as – each vent panel of the plurality of fluid circulating vent panels -- as previously recited in claim 2, since it appears that “each vent panel” is referring to “the plurality of fluid circulating vent 
Claims 3, 4, 5, 6, 7, 8, 16, 18 each recite “each vent panel”, which could read as -- each of at least one fluid circulating vent panels --, as previously recited in claim 1, since it appears that “each vent panel” and “at least one fluid circulating vent panels” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claim 6 recites “the vent panel”, which could read as -- each of at least one fluid circulating vent panels --, as previously recited, since it appears that “the vent panel” and “each vent panel”/ “at least one fluid circulating vent panels” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Claims 9 and 10 each recite “the vent panel”, which could read as – the at least one fluid circulating vent panels --, as previously recited in claim 1, since it appears that “the vent panel” and “at least one fluid circulating vent panels” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies. 
Appropriate correction is required.


	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “each vent panel being located in a region of the garment corresponding to an area of the individual that would benefit from the cooling and/or dehumidifying”, which is indefinite since it is unclear as to the metes and bounds are as to what constitutes “an area of the individual that would benefit from the cooling and/or dehumidifying”.
Claims 12 and 14 each recite “ a plurality of pumps”, which is indefinite since it is unclear if the plurality of pumps recited in claim 12/14 includes the pump previously recited in claim 1. For example: is there a pump and a plurality of pumps or is the pump recited in claim 1 included in the plurality of pumps? For purposes of examination, Examiner is interpreting the limitation to read as the pump recited in claim 1 is included in the plurality of pumps.

Claim 12 recites “a plurality of conduits routed within the garment and coupling the plurality of pumps and the plurality of vent panels”, which is indefinite since it is unclear as to how the plurality of conduits are coupling the plurality of pumps and the plurality of vent panels. As claimed it appears that the plurality of pumps are coupled by the plurality of conduits and the plurality of vent panels are coupled by the plurality of conduits. Does Applicant mean that one or more conduits couple a pump and one or more vent panels and one or more conduits couple another pump and one or more vent panels? For purposes of examination, as best understood, Examiner is interpreting the limitation to read as such.
Claim 13 recites “a pump”, which is indefinite since it is unclear if the pump recited in claim 13 is the same pump previously recited in claim 1. For example: is there two pumps, one claimed in claim 1 and another claimed in claim 13? For purposes of examination, Examiner is interpreting the limitation to read that the claimed pump is the pump recited in claim 1.
Claim 13 recites “a plurality of conduits”, which is indefinite since it is unclear if the plurality of conduits recited in claim 12 includes the conduit previously recited in claim 1. For example: is there a conduit and a plurality of conduits or is the conduit 
Claim 13 recites “a plurality of conduits routed within the garment and coupling the pump and each of the plurality of vent panels to the common manifold”, which is indefinite since it is unclear as to the number of pumps and conduits are claimed, see above. For purposes of examination, as best understood, Examiner is interpreting the limitation to read the pump in claim 13 is the same pump previously recited in claim 1 and the conduit recited in claim 1 is part of the plurality of conduits recited in claim 13.
All dependent claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence et al. (2014/0222121)[Spence].
Regarding claim 19, Spence teaches, An apparatus for pump-conditioning a garment (600, [0116], figure 41, see also [0089]), the garment for covering at least a portion of an individual (218 covers at least a portion of an individual, figure 36), the apparatus comprising: at least one fluid-circulating vent panel for circulating a fluid adjacent the garment in an effort to condition the individual; a pump for providing a motive force to circulate the circulating fluid through each vent panel; a conduit for being routed within the garment and coupling the pump and each vent panel; a controller for controlling the pump to provide the motive force; and a power source for providing power to operate the pump and the controller (“FIG. 36 illustrates another alternative system 600 showing a recirculation path provided by the tubing or conduit configuration.  As shown, cold fluid, in this example, will be pumped from the cooling unit 212 by a pump 220…The thermal fluid is directed through an input fluid coupling 602 and into the particular cooling pads 150, 172 associated with the pressure garment 218. The cooling fluid will be returned through the conduits 604, 606, 608 as shown by the arrows and at least some of the fluid will then travel through a recirculation path provided by a conduit 610, which may or may not include a flow control device (not shown). The flow control device may include a shunt device that is not adjustable but provides for a certain amount of recirculated fluid to flow back into the input side for purposes of temperature control, or it may be adjusted as disclosed herein. The remainder of the fluid travels through the output conduit 608 and output fluid coupling 614 into the cooling unit 212. It will be appreciated that any of the other features described herein may be incorporated .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (2013/0025315)[Freeman] in view of in view of Sawicki et al. (2007/0000008)[Sawicki].
Regarding claim 1, Freeman teaches, A pump-conditioned garment for covering at least a portion of an individual (a jacket (not shown) is a pump-conditioned garment for covering at least a portion of an individual, [0022], figures 1-4), the garment comprising: at least one fluid-circulating vent panel for circulating a fluid adjacent the garment in an effort to condition the individual (the jacket comprises at least one 2 for circulating a fluid adjacent the jacket in an effort to condition the individual, [0022], [0024], figures 1-4); a pump for providing a motive force to circulate the circulating fluid through each vent panel (5 for providing a motive force to circulate the circulating fluid through each 2, [0022], figure 1); a conduit routed within the garment and coupling the pump and each vent panel (6/3 is routed within the jacket and coupling 5 and each 2, [0022], [0028], figures 1 and 3).
Freeman fails to teach, a controller for controlling the pump to provide the motive force; and a power source for providing power to operate the pump and the controller.
” [0033], therefore, 16 provides power to operate 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pump-conditioned garment of Freeman with the controller and power source as taught by Spence in order to provide a controller that allows the user to “push-on, push-off”, [0039], the ventilation unit and a power source for the garment that allows for ease of maintenance.
The combined references teach, a power source for providing power to operate the pump and the controller (16 as taught by Sawicki provides power to operate 5 of Freeman and 19 as taught by Sawicki).

Regarding claim 3, the combined references teach, for being worn about the torso of an individual and over an undergarment covering the individual (Freeman, “A generally planar and conformable evaporator patch 2 is supported in a garment so as to be held with one of the major faces of the patch in contact with part of the body and generally conform to its contour.  The garment in question (not shown) may be worn under or incorporated in an item of PPE, or worn independently of PPE when working in a hot environment not posing other threats…In this embodiment the heat sink comprises a jacket surrounding the pipe 3 through which cooling water is circulated via pipes from/to a refrigeration unit, evaporative or other form of heat exchanger (not shown) supported on the outside of the garment which can provide a negative temperature gradient to the environment into which heat can be released”, [0022], therefore, for being worn about the torso of an individual and over an undergarment covering the individual, here, since the garment is disclosed as being a jacket that is “incorporated in an item of PPE”, it would be expected that the jacket is over an undergarment covering an individual as claimed), the garment having an interior surface 
Regarding claim 4, the combined references teach, for being worn about the torso of an individual and under an overgarment covering the individual, the garment having an exterior surface and defining an exterior space therein, each vent panel beingTEME-0002- 20 -PATENT positioned on the exterior face of the garment to condition the exterior space defined thereby (Freeman, “A generally planar and conformable evaporator patch 2 is supported in a garment so as to be held with one of the major faces of the patch in contact with part of the body and generally conform to its contour.  The garment in question (not shown) may be worn under or incorporated in an item of PPE, or worn independently of PPE when working in a hot environment not posing other threats…In this embodiment the heat sink comprises a jacket surrounding the pipe 3 through which cooling water is circulated via pipes from/to a refrigeration unit, evaporative or other form of heat exchanger (not shown) supported on the outside of the garment which can provide a negative temperature gradient to the environment into which heat can be released”, 
Regarding claim 5, the combined references teach, for being worn about the torso of an individual and next to the individual, the garment having an interior surface and defining an interior space therein (Freeman, “A generally planar and conformable evaporator patch 2 is supported in a garment so as to be held with one of the major faces of the patch in contact with part of the body and generally conform to its contour.  The garment in question (not shown) may be worn under or incorporated in an item of PPE, or worn independently of PPE when working in a hot environment not posing other threats…In this embodiment the heat sink comprises a jacket surrounding the pipe 3 through which cooling water is circulated via pipes from/to a refrigeration unit, evaporative or other form of heat exchanger (not shown) supported on the outside of the garment which can provide a negative temperature gradient to the environment into which heat can be released”, [0022], therefore, for being worn about the torso of an individual and next to the individual, here, since the garment is disclosed as being a jacket that is “incorporated in an item of PPE”, it would be expected that the jacket is next to an individual as claimed), each vent panel being positioned on the interior face of the garment to condition the interior space defined thereby (Freeman, “A generally planar and conformable evaporator patch 2 is supported in a garment so as to be held 
Regarding claim 6, the combined references teach, comprising a covering layer (Freeman, “The garment in question (not shown) may be…incorporated in an item of PPE”, [0022], therefore, the layer of PPE is a covering layer, figure 1), wherein each vent panel is a multi-layer planar construction (each 2 is a multi-layer planar construction, [0025]) and includes: a port (14, [0027]), an attaching layer at one face of the vent panel and facing toward the covering layer, the attaching layer being generally impermeable to the circulating fluid, the vent panel being attached to the covering layer at the attaching layer (8 at one face of 2 and facing towards the covering layer (PPE), 8 being generally impermeable to the circulating fluid, 2 being attached to the covering layer (PPE) at 8, [0022], [0025], figures 2 and 3); a diffusing layer at an opposing face of the vent panel and facing away from the covering layer, the diffusing layer being generally permeable to the circulating fluid so as to circulate therethrough in an effort to condition the individual (10 at an opposing face of 2 and facing away from the covering layer (PPE), 10 being generally permeable to the circulating fluid so as to circulate therethrough in an effort to condition the individual; and 11 interposed between 8 and 10, [0025], [0026], [0026], figures 2 and 3); and a circulation layer interposed between the attaching layer and the diffusing layer, the circulation layer allowing the circulating 
Regarding claim 7, the combined references teach, wherein each vent panel has a periphery and further includes an edge band wrapped around the periphery, the port being positioned within the edge band and in communication with the circulation layer (Freeman, “In practice the patch 2 may be one of several such patches applied at various positions around the body and connected with a common or individual heat sink(s) 4”, [0024], “Referring to FIG. 2 it has an envelope formed from two flexible sheets of barrier film 8, 9, typically an aluminised polyethylene/polypropylene film, extending over respective major faces of the patch and the edges of which are heat-sealed together when the construction of the remainder of the patch is complete”, [0025], “Both the pipes 3 and 6 enter the patch 2 through a fitment 14 sealed between the barrier film sheets”, [0027], “That is to say the pipe 6 from the pump 5 joins within the patch 2 with flexible plastics tubing 15 which is disposed between the layers of wick material 10 and spacer fabric 11”, [0028], therefore, wherein each 2 has a periphery and further includes an edge band wrapped around the periphery (“typically an aluminised polyethylene/polypropylene film, extending over respective major faces of the patch and the edges of which are heat-sealed together when the construction of the remainder of the patch is complete”), 14 being positioned within the edge band (shown in figure 3) and in communication with 11, figures 2 and 3).

The combined references fail to teach, the edge band being semi-permeable to the circulating fluid and defining therein a plurality of venting pores, the venting pores imparting a lateral flow of the circulating fluid along the covering layer of the garment.
Sawicki, further teaches, the edge band being semi-permeable to the circulating fluid and defining therein a plurality of venting pores, the venting pores imparting a lateral flow of the circulating fluid along the covering layer of the garment (“As shown in FIG. 4, airflow and air propagation paths 54 within the garment 20 may also be increased by placing air holes 70 near or along the outer seam 60 or edge of the garment 20”, [0053], “In either embodiment, air within the plenum 42 is thus allowed to escape through these air holes 70 and pass into the ambient air.  One of skill in the art will realize that the air holes 70 create a pressure differential within the air distribution garment 20 as well as allow the air within the plenum 42 to escape”, [0054], “In FIG. 4, note that upper seam 60 has an undulating shape, whereby the center and ends are higher than the intervening sections”, [0051], “As further shown in FIG. 4, the lower 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the edge band of Freeman with as being semi-permeable with a plurality of venting pores as taught by Sawicki in order to provide “air within the plenum 42 is thus allowed to escape through these air holes 70 and pass into the ambient air. One of skill in the art will realize that the air holes 70 create a pressure differential within the air distribution garment 20 as well as allow the air within the plenum 42 to escape”, [0054].
Regarding claim 10, the combined references teach, wherein the pump introduces to the vent panel positive pressure to drive the circulating fluid thereinto, thereby adding cool dry air adjacent the vent panel (Freeman, “In this embodiment the heat sink comprises a jacket surrounding the pipe 3 through which cooling water is circulated via pipes from/to a refrigeration unit, evaporative or other form of heat exchanger (not shown) supported on the outside of the garment which can provide a negative temperature gradient to the environment into which heat can be released. The vapour is consequently condensed by the heat sink and the condensate is returned by a small pump 5 through a pipe 6 to the patch 2. In use the evaporation/condensation cycle in patch 2 and heat sink 4 operates on a continuous basis whenever the body 1 is at the temperature to vaporise the working fluid, to transfer heat from the body 1 to the 

Regarding claim 17, the combined references teach, wherein the power source is a rechargeable lithium-ion battery (Sawicki, “FIG. 2 shows a battery 16 functioning as the DC power source for the ventilation unit 10. The battery 16 may be…rechargeable, and may include for example, a…Lithium-Ion…battery”, [0033], therefore, 16 is a rechargeable lithium-ion battery).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (2013/0025315)[Freeman] in view of in view of Sawicki et al. (2007/0000008)[Sawicki] in view of Dorbot Isherwood et al. (2007/0095008)[ Dorbot Isherwood].
Regarding claim 9, the combined references teach, wherein the pump introduces to the vent panel negative pressure to draw the circulating fluid therefrom, thereby removing moist warm air adjacent the vent panel (Freeman, “
The combined references fail to teach, wherein the pump introduces to the vent panel negative pressure to draw the circulating fluid therefrom, thereby removing moist warm air adjacent the vent panel
Drobot Isherwood, a pump-controlled garment, Abstract, teaches, wherein the pump introduces to the vent panel negative pressure to draw the circulating fluid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pump of Freeman as a pump that draws circulating fluid as taught by Drobot Isherwood in order to provide the user with the “benefit from an exhaust, rather than an infused, ventilation system”, [0037].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (2013/0025315)[Freeman] in view of in view of Sawicki et al. (2007/0000008)[Sawicki] in view of Susi (2015/0374537).
Regarding claim 11, the combined references teach, the pump (Freeman, 5, figure 1).

Susi, a warming/cooling device for a device covering a user, [0023], teaches, wherein the pump is an ultrasonic piezoelectric pump (“The pump 150 is configured to provide fluid that is warmed or cooled by the heating/cooling unit 145 to a thermal blanket”, [0032], “The ultrasonic motor or piezoelectric diaphragm pump, constructed of non-magnetic materials is driven by a power source. These piezoelectric ultrasonic motors do not produce detrimental magnetic fields and are not affected by external magnetic fields. The ultrasonic motor may drive a peristaltic, diaphragm, or other suitable fluid pumping mechanism, while the piezoelectric diaphragm directly acts upon the fluid”, [0005], therefore, 150 is an ultrasonic piezoelectric pump).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pump of Freeman as an ultrasonic piezoelectric pump as taught by Susi in order to provide a pump that has a “ultrasonic motor may drive a peristaltic, diaphragm, or other suitable fluid pumping mechanism, while the piezoelectric diaphragm directly acts upon the fluid”, [0005], also, a piezoelectric pump would also have produce a lower noise, which is a benefit of using a piezoelectric pump. 

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (2013/0025315)[Freeman] in view of in view of Sawicki et al. (2007/0000008)[Sawicki] in view of Spence et al. (2014/0222121)[Spence].

While Freeman discloses “patch 2 may be one of several such patches applied at various positions around the body and connected with a common or individual heat sink(s) 4”, the combined references fail to teach, a plurality of pumps for providing motive force to circulate the circulating fluid through the plurality of vent panels; and a plurality of conduits routed within the garment and coupling the plurality of pumps and the plurality of vent panels.
Spence, a pump-conditioned garment, Abstract, teaches, a plurality of pumps for providing motive force to circulate the circulating fluid through the plurality of vent panels; and a plurality of conduits routed within the garment and coupling the plurality of pumps and the plurality of vent panels (“As shown, cold fluid, in this example, will be pumped from the cooling unit 212 by a pump 220. The cooling unit 212 may be a cold fluid reservoir (or another type of cooling unit). The thermal fluid is directed through an input fluid coupling 602 and into the particular cooling pads 150, 172 associated with the pressure garment 218. The cooling fluid will be returned through the conduits 604, 606, 608 as shown by the arrows and at least some of the fluid will then travel through a recirculation path provided by a conduit 610, which may or may not include a flow control device (not shown)”, [0116], “Respective inflow and outflow fluid couplings 152, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide garment of the combined references with a plurality of pumps and a plurality of conduits as taught by Spence in order to provide the user with a garment that has the ability to circulate fluid on both sides of the users body as needed. 

While Freeman discloses a plurality of fluid-circulating vent panels and a pump, the combined references fail to teach, a pump for providing motive force to circulate the circulating fluid through the plurality of vent panels; a common manifold; and a plurality of conduits routed within the garment and coupling the pump and each of the plurality of vent panels to the common manifold.
Spence, a pump-conditioned garment, Abstract, teaches, a plurality of fluid-circulating vent panels and a pump, the combined references fail to teach, a pump for providing motive force to circulate the circulating fluid through the plurality of vent panels; a common manifold; and a plurality of conduits routed within the garment and coupling the pump and each of the plurality of vent panels to the common manifold (As shown, cold fluid, in this example, will be pumped from the cooling unit 212 by a pump 220. The cooling unit 212 may be a cold fluid reservoir (or another type of cooling unit). The thermal fluid is directed through an input fluid coupling 602 and into the particular cooling pads 150, 172 associated with the pressure garment 218. The cooling fluid will be returned through the conduits 604, 606, 608 as shown by the arrows and at least 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide plurality of fluid-circulating vent panels of Freeman as being connected through a common manifold and a plurality of conduits as taught by Spence in order to provide the user the benefit of having a garment that has multiple fluid-circulating vent panels connected which uses a single pump for each of the vent panels.

Regarding claim 14, the combined references teach, comprising: a plurality of fluid-circulating vent panels for circulating a fluid adjacent the garment in an effort to condition the individual; a pump for providing motive force to circulate the circulating fluid through the vent panel (Freeman, “In practice the patch 2 may be one of several 
While Freeman discloses a plurality of fluid-circulating vent panels and a pump, the combined references fail to teach, a plurality of pumps for providing motive force to circulate the circulating fluid through the plurality of vent panels; and a plurality of conduits routed within the garment and coupling the plurality of pumps and the plurality of vent panels a single controller controlling the plurality of pumps to provide the motive force.
Spence, a pump-conditioned garment, Abstract, teaches, a plurality of pumps for providing motive force to circulate the circulating fluid through the plurality of vent panels; and a plurality of conduits routed within the garment and coupling the plurality of pumps and the plurality of vent panels (“As shown, cold fluid, in this example, will be pumped from the cooling unit 212 by a pump 220. The cooling unit 212 may be a cold fluid reservoir (or another type of cooling unit). The thermal fluid is directed through an input fluid coupling 602 and into the particular cooling pads 150, 172 associated with the pressure garment 218. The cooling fluid will be returned through the conduits 604, 606, 608 as shown by the arrows and at least some of the fluid will then travel through a recirculation path provided by a conduit 610, which may or may not include a flow control device (not shown)”, [0116], “Respective inflow and outflow fluid couplings 152, 
garment.”, [0160], “The logic center can also control the start and stop of treatments”, [0162], therefore, the logic center (single controller) controlling the plurality of 220 to provide the motive force).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide garment of the combined references with a plurality of pumps, a plurality of conduits and a single controller as taught by Spence in order to provide the user with a garment that has the ability to circulate fluid on both sides of the users body as needed as controlled by the user. 

Regarding claim 15, the combined references teach, the controller (19 of Sawicki (as combined above)).
The combined references fail to teach, further comprising one or more sensors selected from one or more temperature sensors and one or more humidity sensors, wherein the controller operates based on user inputs from the individual, and based on feedback from the sensors.
Spence, a pump-conditioned garment, Abstract, teaches, further comprising one or more sensors selected from one or more temperature sensors and one or more humidity sensors, wherein the controller operates based on user inputs from the individual, and based on feedback from the sensors (“A temperature sensor 678 is included to measure the temperature of the fluid directed into the garment.  This sensor 678 may be of any desired type, such as the type that changes color when subjected to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide garment of the combined 

Regarding claim 16, the combined references teach, wherein the garment defines an interior surface therein, each vent panel being positioned on the garment to condition the interior space defined thereby (Freeman, “A generally planar and conformable evaporator patch 2 is supported in a garment so as to be held with one of the major faces of the patch in contact with part of the body and generally conform to its contour”, [0022], “Within this envelope there is a layer of flexible wick material 10 lying adjacent to the sheet 9 which defines the face of the patch which is held against the body in use of the associated garment”, [0025], figures 1-4, therefore, the jacket defines an interior surface therein, each 2 being positioned on the jacket to condition the interior space defined thereby).
The combined references fail to teach, further comprising one or more sensors selected from one or more temperature sensors and one or more humidity sensors, wherein the controller operates based on user inputs from the individual, and based on feedback from the sensors and the sensors are positioned to sense the interior space.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide garment of the combined references with one or more temperature sensors as taught by Spence and modify the controller to operate based on user inputs from the individual, and based on feedback from the sensors as also taught by Spence in order to provide the user with the ability to have temperature sensors that “monitor the fluid temperature (at any point in the fluid circuit)” and “monitor the body temperature of the user”, [0161], while also providing a controller that allows “the start and stop of treatments” with “A timing device (like a timing relay) can be incorporated to control the start/stop times and duration of cycles of treatment (hot/cold/purge, etc) as well as the overall treatment time”, [0162].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (2013/0025315)[Freeman] in view of in view of Sawicki et al. (2007/0000008)[Sawicki] in view of Rothschild et al. (8,281,609)[Rothschild].
Regarding claim 18, the combined references teach, wherein the pump draws in external air and delivers same to each vent panel (Freeman, “In this embodiment the heat sink comprises a jacket surrounding the pipe 3 through which cooling water is 
The combined references fail to teach, the garment further comprising a desiccant at an intake to the pump, wherein the desiccant dries the external air if relatively humid external air prior to delivery to each vent panel.
Rothschild, a pump-conditioned garment, Abstract, teaches, the garment further comprising a desiccant at an intake to the pump, wherein the desiccant dries the external air if relatively humid external air prior to delivery to each vent panel (“In hot moist environments, the cooling air system can be a closed-loop system where the exhaust air is dried and cooled and then returned to the pad. The exhaust air can be dried with a desiccant to remove moisture picked up from the person. Thus the heat removed from the person by sweat evaporation is effectively transferred to the desiccant. The temperature of the desiccant may therefore rise above the ambient and the heat transferred thereto from the person can in turn be transferred to the environment”, Col. 2 ln. 18-26, “In operation, warm moist air is drawn from the pad and then through the drying module where a desiccant removes water. The desiccant may be silica gel, for example. The desiccant may comprise a color changing desiccant to act as an indicator of when the drying module has reached a given capacity. About 10% of the desiccant may be a color changing variety. The dried air then passes through the pump module where its pressure is raised above ambient pressure. The compressed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide garment of the combined references with desiccant at an intake to the pump as taught by Rothschild in order to provide a system where “The exhaust air can be dried with a desiccant to remove moisture picked up from the person. Thus the heat removed from the person by sweat evaporation is effectively transferred to the desiccant”, Col. 2 ln. 20-23.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (2014/0222121)[Spence] in view of Susi (2015/0374537).
Regarding claim 20, the combined references teach, the pump (220, figure 36).
Spence fails to teach, wherein the pump is an ultrasonic piezoelectric pump.
Susi, a warming/cooling device for a device covering a user, [0023], teaches, wherein the pump is an ultrasonic piezoelectric pump (“The pump 150 is configured to provide fluid that is warmed or cooled by the heating/cooling unit 145 to a thermal blanket”, [0032], “The ultrasonic motor or piezoelectric diaphragm pump, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pump of Spence as an ultrasonic piezoelectric pump as taught by Susi in order to provide a pump that has a “ultrasonic motor may drive a peristaltic, diaphragm, or other suitable fluid pumping mechanism, while the piezoelectric diaphragm directly acts upon the fluid”, [0005], also, a piezoelectric pump would also have produce a lower noise, which is a benefit of using a piezoelectric pump. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2009/0260711 by Alder discloses a garment with a inflation system with a multi-layered bladder having fluid communication with one another.
2. 2012/0102633 by Aulenbach discloses a multi-layered pad with continuous fillable tubes.
3. 2009/0199571 by Creech discloses a garment with a cooling mechanism, pump and conduits.
4. 2010/0125928 by Smith discloses a garment with a cooling device, pump and conduits.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732